IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-15-00161-CV

                        IN RE RAMSAY ALLEN RAMSEY


                                Original Proceeding



                                       ORDER


       Relators’ Petition for Writ of Mandamus and Motion for Emergency Relief filed

on May 7, 2015 was considered by the Court. The motion for emergency relief is

granted. Further proceedings to enforce the temporary orders are stayed until further

orders of this Court.

       A response is requested to be filed by any person whose interest would be

directly affected by the relief sought in the petition. TEX. R. APP. P. 52.2, 52.4. Any

response shall be filed with the Clerk no later than 5 p.m. on May 28, 2015.




                                         PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Stay granted
Response requested
Order issued and filed May 7, 2015




In re Ramsey                         Page 2